FILED
                             NOT FOR PUBLICATION                            NOV 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICARDO RAMIREZ-GUTIERREZ,                       No. 07-72291

               Petitioner,                       Agency No. A078-467-244

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Ricardo Ramirez-Gutierrez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for a waiver under

Section 212(h) of the Immigration and Nationality Act. Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review de novo questions of law. Mohammed v.

Gonzales, 400 F.3d 785, 791–92 (9th Cir. 2005). We deny in part and dismiss in

part the petition for review.

      Ramirez-Gutierrez’s contention that he began lawfully residing continually

in the United States when he took steps to establish substantial ties in the United

States is unpersuasive. See 8 U.S.C. § 1182(h) (an alien previously admitted for

lawful permanent residence is ineligible for a 212(h) waiver if the alien has not

“lawfully resided continuously in the United States for a period of not less than 7

years immediately preceding the date of initiation of proceedings to remove the

alien from the United States”).

      We lack jurisdiction over Ramirez-Gutierrez’s contention that he began

accruing lawful continuous residence when he filed his I-130 petition because he

did not raise the claim before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004).

      Ramirez-Gutierrez’s equal protection argument is unavailing. Taniguchi v.

Schultz, 303 F.3d 950, 957 (9th Cir. 2002) (“[A] statute that limits the relief

available to a certain class of aliens will be ‘valid unless wholly irrational.’”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                     07-72291